COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-091-CV
 
 
F & R AUTO, INC.                                                               APPELLANT
 
                                                   V.
 
ARLINGTON
INDEPENDENT 
SCHOOL DISTRICT, CITY OF 
ARLINGTON, TARRANT COUNTY, 
TARRANT COUNTY COLLEGE 
DISTRICT, AND TARRANT 
COUNTY HOSPITAL DISTRICT                                                APPELLEES
 
                                              ------------
 
           FROM THE 236TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant F & R Auto, Inc. attempts to appeal
from the trial court=s final judgment in favor of
Appellees Arlington Independent School District, City of Arlington, Tarrant
County, Tarrant County College District, and Tarrant County Hospital
District.  The trial court=s
judgment was signed on December 18, 2008. 
F & R Auto did not file a motion for new trial.  The notice of appeal was therefore due on
January 19, 2009, but it was not filed until March 16, 2009.  See Tex. R. App. P. 26.1.
On March 24, 2009, we notified F & R Auto of
our concern that this court may not have jurisdiction over the appeal and
informed it that unless it or any party desiring to continue the appeal filed
with the court a response showing a reasonable explanation for the late filing
of the notice of appeal, this appeal would be dismissed for want of
jurisdiction.[2]  See Tex. R. App. P. 26.3(b),
42.3(a).  F & R Auto filed a
response, but it does not state grounds for exercising jurisdiction over the
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL:  MEIER,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:        April 23, 2009




[1]See Tex. R. App. P. 47.4.


[2]The letter also indicated
that the notice of appeal was defective for failing to contain a certificate of
service, and it asked F & R Auto to include an amended notice of appeal
with the response.  The response did not
include an amended notice of appeal.